Name: 2009/757/EC: Commission Decision of 14Ã October 2009 on the extension of the mandate of the European Group on Ethics in Science and New Technologies and of the period of appointment of its members
 Type: Decision
 Subject Matter: humanities;  research and intellectual property;  civil law;  technology and technical regulations;  miscellaneous industries;  EU institutions and European civil service;  social affairs
 Date Published: 2009-10-15

 15.10.2009 EN Official Journal of the European Union L 270/18 COMMISSION DECISION of 14 October 2009 on the extension of the mandate of the European Group on Ethics in Science and New Technologies and of the period of appointment of its members (2009/757/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) The mandate of the European Group on Ethics in Science and New Technologies (EGE) was renewed by Commission Decision 2005/383/EC (1). (2) The appointment of the members of the EGE was renewed for a period of 4 years by Commission Decision 2005/754/EC (2). (3) The current mandate of the EGE and the current period of appointment of its members therefore come to an end on 20 October 2009. (4) It is appropriate that the new Commission should review both the subject of the mandate of the EGE and the appointment of its members. (5) To enable the EGE to continue to function until new decisions on its mandate and on the appointment of its members are taken, the current mandate of the EGE and the current period of appointment of its members should be extended, HAS DECIDED AS FOLLOWS: Article 1 The current mandate of the EGE, as provided for in Decision 2005/383/EC, is hereby extended until such time as that decision is replaced. The current period of appointment of the members of the EGE, as provided for in Decision 2005/754/EC, is hereby extended until such time as that decision is replaced. Article 2 This Decision shall enter into force on 21 October 2009. Done at Brussels, 14 October 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 127, 20.5.2005, p. 17. (2) OJ L 284, 27.10.2005, p. 6.